Citation Nr: 0335383	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-04 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 and December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.


REMAND

The veteran was scheduled for a VA examination in September 
2003 to ascertain if he was unemployable due to his service 
connected PTSD.  The veteran failed to report for the 
examination.  However, in a VA Form 1-9 dated November 2003, 
the veteran indicated that he had had three major surgeries, 
and it is not clear whether the surgeries rendered him unable 
to report for the examination.  Therefore, he should be given 
another opportunity to report for a VA examination to 
determine employability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA social and industrial survey ascertain 
whether the veteran is unemployable due 
to his service connected PTSD.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Is the veteran unable to 
obtain or maintain a substantially 
gainful occupation as a consequence of 
his PTSD?

          B.  Would the veteran's 
alcoholism be medically considered as 
secondary to his PTSD?

          C.  If the veteran's alcoholism 
is considered to be secondary to his 
PTSD, what effect would these conditions 
have on his ability to obtain and retain 
employment?

          D.  What is the severity of the 
veteran's bipolar disorder?

          E.  Is the veteran's bipolar 
disorder secondary to his PTSD or 
alcoholism?

          F.  Does the veteran's bipolar 
disorder have an affect on his 
employability?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




